Citation Nr: 0704157	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-08 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for residuals of a 
facial injury.

2. Entitlement to service connection for arthritis of the 
feet.

3. Entitlement to service connection for arthritis of the 
back.

4. Entitlement to service connection for residuals of a left 
great toe injury.

5. Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty with the 
United States Army from April 1953 to April 1955, and 
thereafter served as a member of the U.S. Army Reserves on 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) for several decades ending in 
December 1995. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. The veteran had a formal hearing before 
the RO in July 2005 and the transcript is of record.

The Board notes that the veteran also perfected an appeal for 
entitlement to service connection for a right arm fracture. 
The veteran subsequently withdrew the appeal in a July 2005 
statement and, therefore, the issue is considered WITHDRAWN 
and not properly before the Board here. 

During the pendency of this appeal, the veteran filed an 
informal claim seeking entitlement to an increased rating for 
his service-connected bilateral hearing loss in a July 2005 
statement. This issue has not been considered by the RO and, 
therefore, is REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon perfecting his appeal, the veteran requested on his 
March 2005 VA Form 9 "a BVA hearing at a local VA office 
before a Member, or Members, of the BVA." He subsequently 
requested, "...a personal hearing before a decision review 
officer [DRO] at the St. Louis VA regional office..." in a 
March 2005 statement. The veteran was afforded a hearing 
before a DRO in July 2005, but he was never afforded a travel 
Board hearing.

The Court has determined that the veteran has a right to 
request a hearing before the issuance of a Board decision. 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704. In this case, the veteran properly 
requested a travel Board hearing and, although he also 
requested a DRO hearing, he never withdrew the initial 
request. The subsequent DRO hearing, moreover, does not 
negate the veteran's request to testify before the Board 
prior to the adjudication of his claims. Accordingly, the 
veteran should be afforded a hearing before the Board as 
requested.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule 
the veteran for a hearing before the Board 
for the issues enumerated above.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



